Title: From John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 18 May 1782
From: Adams, John
To: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business),La Lande & Fynje, de (business)



The Hague May 18 1782
Gentlemen

I have just received your Favour of the Seventeenth of May, in answer to mine of the Same day by Mr Fynje and it is with great Pleasure that I perceive, We are how agreed upon the Terms.
I hope the Loan, will, in Consequence of this Agreement by opened without Loss of Time, and I wish you all the Success and Pleasure in the Prosecution of the Business that you can possibly wish your Selves.
I have the Honour to be, Gentlemen, your most obedient and most humble Servant
